Citation Nr: 0117987	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  00-24 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, 
Texas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred between November 1993 and 
January 1994.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1993 to 
November 1993.  The appellant is his mother.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 decision by the Department of 
Veterans Affairs Medical Center (VAMC) in Dallas, Texas, 
which denied the appellant's claim of entitlement to payment 
or reimbursement of medical expenses paid on behalf of her 
son for private treatment.  The regional office (RO) where 
the veteran's claims file is normally maintained and which 
has previously exercised jurisdiction over his disability 
compensation claims is the Waco, Texas, RO.  The Board notes 
that because the appellant has alleged that she paid for the 
unauthorized medical services in question, she is properly 
considered the claimant for purposes of the instant case.  38 
C.F.R. § 17.123 (2000).


FINDINGS OF FACT

1.  The appellant incurred expenses on behalf of the veteran 
between November 1993 and January 1994, pursuant to private 
medical care he received for a bipolar disorder.

2.  In May 1994, the veteran filed a claim of entitlement to 
service connection for the bipolar disorder.

3.  In a May 1995 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for a 
bipolar disorder and assigned a 10 percent disability rating 
effective from November 3, 1993.  The veteran was notified of 
this decision in a letter dated May 6, 1995, and was provided 
a copy of the decision.

4.  In a statement dated in July 1998, the appellant filed a 
claim of entitlement to payment or reimbursement of private 
medical expenses incurred on behalf of the veteran from 
November 2, 1993, to November 19, 1993.

5.  In a statement dated in August 1998, the appellant 
indicated that she was also seeking entitlement to payment or 
reimbursement of private medical expenses incurred on behalf 
of the veteran from November 19, 1993, to December 22, 1993, 
and from January 3, 1994, to January 19, 1994.

6.  In a series of statements dated between May 1999 and July 
1999, the appellant identified additional private medical 
expenses incurred between November 1993 and January 1994.


CONCLUSION OF LAW

A timely claim for reimbursement of the unauthorized private 
medical expenses incurred between November 1993 and January 
1994, was not filed; thus, her claim lacks legal merit under 
the law.  38 U.S.C.A. § 1728(a) (West 1991); 38 C.F.R. §§ 
17.120, 17.126, 17.129 (2000); Sabonis v. Brown, 6 Vet. App. 
426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record reflects that on September 14, 1993, shortly 
following his enlistment into service, the veteran was 
admitted to a naval hospital after exhibiting bizarre 
behavior.  The veteran remained in the naval hospital for a 
period of almost two months, during which time he was given a 
diagnosis of bipolar disorder, manic, with psychotic 
features.  The veteran was discharged from service on 
November 2, 1993, and was immediately transferred directly to 
a private hospital in order to receive further inpatient 
psychiatric treatment.  Thereafter, the record shows that the 
veteran continued to receive both inpatient and outpatient 
care from various private medical facilities through January 
20, 1994.

In May 1994, the veteran filed a claim of entitlement to 
service connection for a "mental condition".  This claim 
was initially denied by the RO in an August 1994 rating 
decision.  That decision was appealed, and in March 1995, the 
RO issued another rating decision in which it granted 
entitlement to service connection for bipolar disorder and 
assigned a 10 percent evaluation effective from November 3, 
1993.  The veteran was notified of this decision in a letter 
dated March 6, 1995.  The letter indicated that the effective 
date of payment of benefits at a monthly rate of $87 was 
December 1, 1993.  A copy of the rating decision showing the 
effective date of November 3, 1993, for the grant of service 
connection was enclosed with the notification letter.  In a 
subsequent rating decision, the veteran's 10 percent 
disability rating for bipolar disorder was reduced to a 
noncompensable evaluation.

In May 1998, the veteran filed a claim of entitlement to a 
temporary total evaluation pursuant to 38 C.F.R. § 4.29 
(2000) based upon his hospitalization from November 2, 1993, 
to December 22, 1993.  This claim was initially denied by the 
RO in a November 1998 rating decision.  However, in a rating 
decision dated in October 1999, the RO determined that it had 
committed clear and unmistakable error in the March 1995 
rating decision by not granting entitlement to a temporary 
total evaluation at that time.

In July 1998, the appellant filed a claim of entitlement to 
reimbursement for medical expenses incurred on behalf of the 
veteran as a result of a private hospitalization from 
November 2, 1993 to November 19, 1993.  She contended that 
she was entitled to reimbursement for these expenses because 
the veteran was receiving emergency treatment for his 
service-connected disability.  The following month, she 
submitted another statement in which she indicated that she 
was also seeking reimbursement for medical expenses incurred 
on behalf of the veteran as a result of a private 
hospitalization from November 19, 1993, to December 22, 1993, 
and from January 3, 1994, to January 19, 1994.  In June 1999 
and July 1999, the appellant submitted statements in which 
she identified additional expenses incurred on behalf of the 
veteran for private medical treatment received between 
November 1993 and January 1994.

In a December 1999 letter, the VAMC denied the appellant's 
claim of entitlement to payment or reimbursement of medical 
expenses paid on behalf of her son for private treatment.  
The letter explained that because the veteran had been 
notified of the grant of service connection for bipolar 
disorder in a letter dated May 6, 1995, any claim for payment 
or reimbursement of medical expenses incurred prior to that 
date had to be received by May 5, 1997.

In a statement submitted in July 2000, the veteran 
acknowledged that he was notified of the grant of service 
connection in a May 1995 letter, but asserted that the letter 
had an incorrect effective date listed.  Specifically, the 
veteran pointed out that the letter identified the effective 
date of his award as being December 1, 1993, but that the 
rating decision identified the effective date as being 
November 3, 1993.  The veteran argued that because he was not 
notified of the "correct" date until May 1999 (at which 
time he was provided a copy of the complete rating decision 
by a representative of the Texas Veterans Commission), then 
the two-year period in which to file a claim for 
reimbursement should not begin until that date.

In a VA Form 9, Appeal to Board of Veterans' Appeals, dated 
in November 2000, the appellant indicated that she was in 
possession of a pamphlet, which states that veterans must be 
more than 50 percent disabled before VA can consider payment 
of unauthorized medical expenses.  She contended that because 
the veteran was not informed of his entitlement to a 
temporary total evaluation until October 1999, the two year 
period in which to file a reimbursement claim should begin on 
that date, since it was on that date on which they were 
notified of his eligibility for such benefits.

Analysis

Section 1710 of title 38 of the U.S. Code provides that the 
Secretary shall furnish hospital care and medical services 
and may furnish nursing home care which the Secretary 
determines to be needed (1) to any veteran for a service-
connected disability and (2) to any veteran who has a 
service-connected disability rated at 50 percent or more.  38 
U.S.C.A. § 1710(a) (West 1991 & 2000).  Legislation such as 
this, which provides for medical treatment benefits to 
veterans, contemplates that government facilities, which are 
especially maintained for that purpose at considerable 
expense, shall be used to the fullest extent possible.  See 
38 U.S.C.A. § 1703 (West 1991 & 2000).  

When VA facilities are not able to provide "economical" 
hospital care or medical services, the Secretary "may" 
contract with non-VA facilities for such care and services, 
either on a group or an individual basis.  38 U.S.C. § 
1703(a); 38 C.F.R. § 17.52 (2000).  For example, the 
Secretary may contract to provide medical services for the 
treatment of a service-connected disability or for any 
disability of a veteran with a service-connected disability 
evaluated as at least 50 percent disabling.  See 38 U.S.C.A. 
§ 1703 (a)(2); 38 C.F.R. § 17.52.  The admission of a veteran 
to a non-VA hospital at the expense of VA must be authorized 
in advance.  38 C.F.R. § 17.54 (2000).  See Malone v. Gober, 
10 Vet. App. 539, 541 (1997); see also VA O.G.C. Prec. Op. 1-
95 at 9 (Mar. 31, 1995) ["Authorization in advance is 
essential to any determination as to whether the Department 
is or is not going to furnish the contract care."].  In the 
case of an emergency that existed at the time of admission, 
an authorization may be deemed a prior authorization if an 
application is made to the VA within 72 hours after the hour 
of admission.  38 U.S.C.A. § 1728 (West 1991 ); 38 C.F.R. § 
17.54.

In the instant case, the appellant does not contend that the 
VA previously authorized payment or reimbursement for private 
medical treatment during the period between November 1993 and 
January 1993.  Rather, the appellant is seeking reimbursement 
of unauthorized medical expenses incurred on behalf of the 
veteran for treatment received during this period for his 
service-connected bipolar disorder.

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, the record must show that (1) such care or services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; (2) such 
care or services were rendered to a veteran in need thereof 
for an adjudicated service-connected disability; and (3) VA 
or other Federal facilities were not feasibly available; and 
an attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  38 U.S.C.A. 1728; 38 
C.F.R. § 17.120.

Claims for payment or reimbursement of medical expenses not 
previously authorized must be timely filed.  In the case of 
care or services rendered prior to a VA adjudication allowing 
service-connection, the claim must be filed within two years 
of the date the veteran was notified by VA of the allowance 
of the award of service-connection.  38 C.F.R. § 17.126.  
When a claim for payment or reimbursement of expenses of 
services not previously authorized has not been timely filed 
in accordance with the provisions of 38 C.F.R. § 17.126, the 
expenses of any such care or services rendered prior to the 
date of filing the claim shall not be paid or reimbursed.  
38 C.F.R. § 17.129.

Having reviewed the complete record, the Board finds that the 
appellant's claim of entitlement to payment or reimbursement 
of private medical expenses must be denied.  As discussed in 
detail above, the veteran was notified of the grant of 
service connection for a bipolar disorder in a letter from 
the RO dated May 6, 1995.  A copy of the rating decision 
reflecting the November 3, 1993, effective date for the grant 
of service connection was enclosed.  However, the appellant 
did not file her claim for reimbursement of unauthorized 
medical expenses until July 1998.  Thus, her claim was not 
filed within two years of the date the veteran was notified 
by the VA of the allowance of the award of service-
connection.  The Board has reviewed the record during the 
two-year period following May 6, 1995, and can find no other 
correspondence which may be interpreted as a claim for 
payment or reimbursement of unauthorized medical expenses.  
Therefore, pursuant to the provisions of 38 C.F.R. § 17.126, 
the Board finds that the appellant's claim was not timely 
filed and must be denied.  

The Board has considered the argument that because the May 
1995 notification letter incorrectly identified the effective 
date of his award, the two-year period in which to file a 
claim for reimbursement should be tolled.  However, although 
the veteran may believe that the RO notified him of the 
incorrect effective date in the May 1995 letter, that is not 
the case.  Pursuant to the law and regulations governing the 
payment of monetary benefits, on an award of service 
connection payment of benefits may not be made for any period 
prior to the first day of the calendar month following the 
month in which the award became effective.  See 38 U.S.C.A. 
§ 5111(a) (West 1991); 38 C.F.R. § 3.31 (2000).  Thus, 
although the effective date of the veteran's award of service 
connection was November 3, 1993, the RO was correct in the 
May 1995 letter when it identified the effective date of 
payment as being December 1, 1993.  Moreover, the veteran was 
provided with a copy of the rating decision showing that the 
effective date of the grant of service connection was 
November 3, 1993.  Therefore, he was given the relevant 
information.

Furthermore, even if the RO had provided the veteran with the 
incorrect effective date in the May 1995 letter, the Board 
finds that such an error would be irrelevant to the matter of 
the appellant's reimbursement claim.  Under the provisions of 
38 C.F.R. § 17.126, the determinative date on which to begin 
calculating the two-year period is clearly identified as the 
date on which the veteran was notified of the grant of 
service connection.  In this case, there is no doubt that the 
veteran was notified of the grant of service connection in a 
letter dated May 6, 1995.  A copy of this letter is 
associated with the claims folder, and the veteran 
specifically acknowledged receiving this letter in a signed 
statement submitted in July 2000.  Thus, what matters is that 
the veteran received the May 1995 letter indicating that he 
had been awarded service connection for bipolar disorder, 
regardless of whether the correct effective date was 
specified in the letter.  Because he received this letter 
dated May 6, 1995, the Board finds that two-year period in 
which to file a reimbursement claim expired on May 5, 1997.

The Board has also considered the appellant's argument that 
because the veteran was not informed of his entitlement to a 
temporary total evaluation until October 1999, the two year 
period in which to file a reimbursement claim should began on 
that date, since it was on that date that she first became 
eligible for reimbursement of expenses incurred between 
November 1993 and January 1994.  The Board notes that the 
appellant appears to be basing this argument on the text of a 
pamphlet issued by the Texas Veterans Commission, and not by 
the VA.  Specifically, she has outlined a paragraph in this 
pamphlet which indicates that the VA may pay for outpatient 
medical treatment from private doctors for any service-
connected disability, and for all disabilities if the veteran 
is rated 50 percent disabled or more for service-connected 
disabilities.  Although not specified, it appears that this 
portion of the pamphlet is referring to 38 U.S.C.A. § 1703 
(a)(2) and 38 C.F.R. § 17.52 (a)(2), which provide that the 
VA may contract to provide private medical services for the 
treatment of a service-connected disability or any disability 
of a veteran with a service-connected disability evaluated as 
at least 50 percent disabling.  Unfortunately, the portions 
of the pamphlet provided by the appellant do not explain that 
these provisions deal exclusively with situations in which VA 
contracts to provide such treatment with a private facility 
in advance.  

The Board believes that the provisions specified by the 
appellant do not apply to the instant case.  Because the 
record reflects that the veteran was clearly receiving 
treatment for a service-connected disability, the percentage 
rating assigned to that disability is not relevant to 
determining whether he is entitled to reimbursement for such 
treatment.  The percentage rating is only relevant when a 
veteran seeks reimbursement for treatment of a nonservice-
connected disability.  Thus, the fact that the veteran was 
not notified until October 1999 of his entitlement to a 
temporary total evaluation does delay the start of the two-
year period in which any claim for reimbursement benefits 
must be filed.  As discussed in detail above, because the 
veteran received notification of his award for service 
connection in a letter dated May 6, 1995, any claim for 
reimbursement benefits based on treatment received prior to 
that grant had to be submitted by May 5, 1997.

To some extent, the appellant appears to be raising an 
argument couched in equity in that she is contending that she 
should be entitled to reimbursement benefits, which are being 
denied due to a mere legal technicality.  The Board is bound 
by the law and is without authority to grant such benefits on 
an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  See also Darrow v. 
Derwinski, 2 Vet. App. 303, 305-06 (1992) (noting that 
section 503(a) authorizes Secretary to grant relief that is 
equitable in nature when benefits have not been provided 
because of administrative error; however, a grant equitable 
relief is separate and distinct from Secretary's authority to 
determine entitlement to benefits under the law, and the 
authority to grant such equitable relief has not been 
delegated to the Board).  It has been observed that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 
Vet. App. 429, 432-33 (1992) [citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)].

In those cases where the law, and not the evidence, is 
dispositive, the claim must be denied because of the absence 
of legal merit or the lack of entitlement under law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  In this case, the 
appellant did not file a timely claim for entitlement to 
reimbursement of private medical expenses.  Thus, there is no 
legal basis on which the appellant's claim can be granted.  
As the law, and not the evidence is dispositive in this case, 
the appeal is terminated due to the absence of legal merit.

Finally, the Board notes that during the pendency of this 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which amended and clarified 
the law as to the VA's obligation to provide notice and 
assistance to claimants seeking benefits.  The new statute 
specifies that the Secretary shall make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Public Law No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this instance, the appellant's claim for payment or 
reimbursement of unauthorized medical expenses was not filed 
until over two years following the date of notification of 
the award of service connection.  Under such circumstances, 
where the appellant has not complied with the legal 
requirement for filing a claim, the Board finds that further 
development pursuant to the provisions of the VCAA is not 
warranted, as no reasonable possibility exists that such 
assistance would aid in substantiating the appellant's claim.  
VCAA § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A).  See also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis, 6 Vet. App. at 430 (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided). 


ORDER

The appellant did not file a timely claim for entitlement to 
reimbursement of the private medical expenses; thus, her 
claim is denied as a matter of law. 



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals



 

